DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-20 are objected to because of the following informalities:  In the preamble, change “according to claim X” to “according to claim X,” (add a comma).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing system” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “the grasping interface…detachably coupled to the body and the imaging device comprises a second grasping interface” is unclear. It is unclear if the second grasping interface is a separate feature to the first grasping interface.
Regarding claim 20, the limitation “the at least three side-facing cameras” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 5,547,455), in view of Schneider (US 2013/0338505).
Regarding claim 1, McKenna discloses an imaging device (see figure 1) comprising: an elongated body (10, figure 1); a plurality of side-facing cameras (see 55, figure 1) each comprising an imaging sensor (CCD element 70, figure 1) and a lens system (lens mean 75, figure 1), the cameras spaced apart from one another in a direction along the body and facing sideways (see figure 1). McKenna is silent regarding a grasping interface on the body, the grasping interface configured to be grasped by jaws of a surgical instrument.  

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the imaging device of McKenna to have a grasping interface as taught by Schneider. Doing so would allow easy pick-up and release of the device and also provide a known position and orientation between a grasper and the grasping interface once the grasper grasps the grasping interface ([0028]; Schneider). The modified device would have a grasping interface (102, figure 1) on the body, the grasping interface configured to be grasped by jaws of a surgical instrument (see figure 3b).  
Regarding claim 2, Schneider further teaches the grasping interface comprises first and second opposed grooves extending transversely to the body (see figure 3a), the first and second opposed grooves comprising inclined sidewalls such that a base surface of the first groove is narrower than an opening of the first groove and a base surface of the second groove is narrower than an opening of the second groove (tapered walls 208 and 209, figure 2c).  
Regarding claim 3, Schneider further teaches the base surface of the first groove is inclined at an acute angle relative to the base surface of the second groove (see figure 3a).  
Regarding claim 4, Schneider further teaches first and second projections (see 303 and 304, figures 3) extending generally perpendicularly from the base surfaces of the first and second grooves respectively.  
Regarding claim 5, Schneider further teaches the first and second projections are spaced apart from the sidewalls of the first and second grooves respectively (see location of 304 with respect to 208-209, figure 2c).  
Regarding claim 11, McKenna further discloses an additional camera (see 55, figure 8) comprising an imaging sensor and a lens system on a distal end of the body (see 55, figure 8 | 55 has a CCD element 70 and a lens mean 75, figure 1).  
Regarding claim 12, McKenna further discloses an umbilical (broadly interpreted as the middle portion to the proximal end of the shaft 10, figure 1) connected to a proximal end of the body.  
Regarding claim 19, McKenna further discloses the plurality of side-facing cameras comprises a row of at least three side-facing cameras (see figure 1).  
Regarding claim 20, McKenna further discloses the at least three side-facing cameras comprises at least three pairs of the side-facing cameras (any combination of pairs of cameras 55, figure 1), the at least three pairs of the side facing cameras each has a corresponding baseline distance BL (distance between the pair of cameras 55, figure 1), and the values of BL for the at least three pairs of the side-facing cameras includes at least three different values for BL (depending on the pair of cameras 55, each pair can have a different value for BL, see figure 1).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 5,547,455) and Schneider (US 2013/0338505) as applied to claim 12 above, and further in view of Ratnakar (US 2008/0275298).
McKenna and Schneider discloses all of the features in the current invention as shown above for claim 12. They are silent regarding the umbilical comprises at least one lumen in fluid communication with one or more orifices, the one or more orifices located adjacent to and oriented to eject fluid onto an outer surface of the lens system of at least one of the cameras.  
Ratnakar teaches an endoscope with an air/water channel (24, figure) that extends from a handle to the distal end of the shaft ([0050]). The air/water channel can be used to squire water or blow air at the image lens and/or illumination bulb in order to clean them while still inside a hollow organ ([0050]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the imaging device of McKenna and Schneider with an air/water channel as taught by Ratnakar. Doing so would provide water or air to clean the image lens and/or illumination bulb while inside a hollow organ ([0050]). The modified device would have the umbilical comprises at least one lumen (air/water channel 24, figure 2; Ratnakar) in fluid communication with one or more orifices (squirt water or blow air…[0050]), the one or more orifices located adjacent to and oriented to eject fluid onto an outer surface of the lens system of at least one of the cameras (squirt water…at the image lens…[0050]).  

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2010/0274089), in view of Aoki (US 2018/0317755).
Regarding claim 1, Choi discloses an imaging device (see figure 11) comprising: an elongated body (10, figure 11); a plurality of side-facing cameras (see 12 and 30b, figure 11) each comprising an imaging sensor (30b, figure 11) and a lens system (12, figure 11), the cameras spaced apart from one another in a direction along the body and facing sideways (see figure 11). Choi is silent regarding a grasping interface on the body, the grasping interface configured to be grasped by jaws of a surgical instrument.  
Aoki teaches a camera unit (11, figure 3) with grip portions (21a-b, figure 3) on a cover (21, figure 3). The grip portions are grasped by forceps when the camera unit is introduced into the body ([0044]). The grip portions have grip grooves (21p, figure 3) for preventing slip formed on each of the upper and lower surfaces ([0051]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the imaging device of Choi to have a cover with grips portions with grip grooves as taught by Aoki. Doing so would allow forceps to grasp the imaging device when introduced into the body ([0044]). The modified device would have a grasping interface (see grip portions 21a-b, figure 3; Aoki) on the body, the grasping interface configured to be grasped by jaws of a surgical instrument ([0044]; Aoki).  
Regarding claim 6, Aoki further teaches the grasping interface comprises a plurality of sets of base surfaces (see grip grooves 21p, figure 3), each of the sets of base surfaces comprising a first base surface (see a grip groove on the left side of the 
Regarding claim 7, Aoki further teaches each of the pairs of base surfaces is symmetrical about a plane that includes a longitudinal axis of the body (the grip grooves 21p are symmetrical about a longitudinal axis of camera unit 11, figure 3) and the pairs of base surfaces are equally angularly spaced apart around a circumference of the body (formed in each of upper surfaces and lower surfaces [0051]).  
Regarding claim 8, Aoki further teaches first and second projections extending generally perpendicularly from the first and second base surfaces of each of the pairs of base surfaces (the examiner considers the areas that is not the groove to be protrusions, see 21a-b, figure 3).  
Regarding claim 9, Aoki further teaches the grasping interface comprises three to five pairs of the base surfaces (see figure 3; Aoki).  
Regarding claim 10, Choi further discloses the body is cylindrical (cylindrical pipe [0051]) and has an outside diameter of less than 11 mm (laparoscope is assumed to have a diameter of 10 mm [0083] | the examiner interpreted the body to have a diameter of 10 mm in the embodiment of figure 11).  

Claims 1 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2013/0338505), in view of Choi (US 2010/0274089).
Regarding claim 1, Schneider discloses an imaging device (see figure 1) comprising: an elongated body (100, figure 1); a grasping interface (102, figures 2) on the body, the grasping interface configured to be grasped by jaws of a surgical 
Choi teaches a laparoscope (figure 11) with a housing (10, figure 11). The housing has image sensors (30b, figure 11), a lighting part (18, figure 11), lenses (12, figure 11), and an electrical contact (32, figure 11). The electrical contact connects to the image sensors to transmit electrical signals to the exterior ([0093]). 
It would have been obvious to one of ordinary skill in the art to modify the imaging device/ultrasound probe of Schneider with the image sensors, lighting part, lenses, and electrical contact as taught by Choi for imaging. Doing so would allow for 3 dimensional imaging ([0010]). The modified device would have a plurality of side-facing cameras (see 12 and 30b, figure 11) each comprising an imaging sensor (30b, figure 11) and a lens system (12, figure 11), the cameras spaced apart from one another in a direction along the body and facing sideways (see figure 11).
Regarding claim 17, Schneider further discloses the grasping interface is provided by a first grasping interface (102, figure 2a) that is detachably coupled to the body (detachable [0044]) and the imaging device comprises a second grasping interface (102, figure 2b) configured for removably coupling to the body in place of the first grasping interface wherein the first grasping interface is configured to mate with grasping jaws of a first surgical instrument and the second grasping interface is configured to mate with grasping jaws of a second surgical instrument having grasping jaws different in dimension or configuration from the grasping jaws of the first surgical instrument (replaced with one designed for a different set of graspers [0044]).  
Regarding claim 18, Schneider further discloses a processing system (this element is interpreted under 35 USC 112f as hardware, processors configured by the provision of software | robot manipulator…[0040]; the examiner interpreted the robot manipulator to have a processor order for tracking) configured to compute a current position of the imaging device within a body cavity by computing a position of a surgical instrument grasping the grasping interface by forward kinematics and determining the position of the imaging device by a known geometry of the instrument and the grasping interface (position and orientation between the grasper and the grasper interface is pre-defined to one and only one configuration once the grasping interface is grasped by the grasper [0028]).  

Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolff (US 5,976,076), in view of Schneider (US 2013/0338505).
Regarding claim 1, Kolff discloses an imaging device (see figure 6) comprising: an elongated body (100, figure 6); a plurality of side-facing cameras (102 and 104, figure 6) each comprising an imaging sensor (128 and 130, figure 6) and a lens system (106 and 114, figure 6), the cameras spaced apart from one another in a direction along the body and facing sideways (see figure 6), Kolff is silent regarding a grasping interface on the body, the grasping interface configured to be grasped by jaws of a surgical instrument.  
Schneider teaches a grasping interface (102, figure 1) on an ultrasound probe (100, figure 1). The grasping interface is to be grasped by a grasping tool (500, figure 5) to enable easy pick-up and release of the probe and to provide a single self-aligning 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the imaging device of Kolff to have a grasping interface as taught by Schneider. Doing so would allow easy pick-up and release of the device and also provide a known position and orientation between a grasper and the grasping interface once the grasper grasps the grasping interface ([0028]; Schneider). The modified device would have a grasping interface (102, figure 1) on the body, the grasping interface configured to be grasped by jaws of a surgical instrument (see figure 3b).  
Regarding claim 14, Kolff further discloses a baseline distance BL between optical axes of first and second ones of the plurality of side-looking cameras is adjustable (142, figure 6).  
Regarding claim 15, Kolff further discloses the elongated body comprises a first part (casing 140, figure 6) carrying the first one of the plurality of side-looking cameras (102, figure 6) and a second part (second imaging assembly 104, figure 6 | the examiner interpreted the second imaging assembly to be a second part) carrying the second one of the plurality of side-looking cameras and the first part is telescopically received in the second part (see 142, figure 6).  
Regarding claim 16, Kolff further discloses a power actuator (moving means 144, figure 6) connected to drive the first one of the plurality of side-looking cameras toward or away from the second one of the plurality of side-looking cameras.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RYAN N HENDERSON/Primary Examiner, Art Unit 3795